In an action by a husband and wife to recover damages by reason of her personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County, dated May 25, 1959, in favor of the defendants, dismissing the complaint after a jury trial. The plaintiff wife was injured while a passenger in a vehicle, owned and operated by defendant Lazere, which collided with another vehicle owned by defendant Gudrun B. Nelson and operated by the defendant John Nelson. Judgment affirmed, with costs. Upon the proof adduced arid under the charge of the Trial Justice to which no exception was taken by plaintiffs’ trial counsel, the jury was free: (1) to find that both vehicles were prudently operated at the time of the collision; and (2) to accept the defendants’ contention that the accident was unavoidable despite the admitted fact that the Nelson vehicle skidded on an icy coating of the roadway at a point of incline and, as a result, crossed over to the wrong side of the two-way highway as the Lazere vehicle was descending said incline on the right side of the highway. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.